Citation Nr: 1524378	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  09-38 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) for service connected cause of death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel



INTRODUCTION

The Veteran had active duty from November 1950 to September 1952.  The Veteran passed in August 2008.  The appellant is the Veteran's wife.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) denied the appellant's claim for service connection for the cause of the Veteran's death, for purposes of receiving dependency and indemnity compensation.

Although the appellant requested a Board hearing on her October 2009 VA Form 9, she subsequently withdrew her request in March 2010.

This case was previously before the Board in June 2010 and December 2010.  In December 2010 the Board denied the appellant's claim.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011 the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's December 2010 decision and remanded the case to the Board for compliance with the Joint Motion.  Then, in December 2011, the Board again remanded the case in accordance with the August 2011 Joint Motion.

In April 2015, the appellant and her representative submitted additional evidence, which was accompanied by a waiver of RO consideration.  Therefore, the evidence submitted can be considered in this decision.  38 C.F.R. § 20.1304 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in August 2008 at the age of 79.  The immediate cause of death as shown on the death certificate was chronic obstructive pulmonary disease due to or as a consequence of coronary artery disease due to or as a consequence of respiratory failure due to or as a consequence of congestive heart failure.  An autopsy was not performed.  

2.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), rated as 70 percent; residuals of frostbite of the right foot, to include the big toe, rated as 20 percent; residuals of frostbite of the left hand, rated as 20 percent; residuals of frostbite of the left foot, rated as 20 percent; residuals of frostbite of the right hand, rated as 20 percent; tinnitus, rated as 10 percent; peripheral neuropathy of the left and right upper and lower extremities secondary to residuals of cold injury and frostbite, each rated as 10 percent; and bilateral hearing loss, rated as 0 percent.  The combined evaluation was 100 percent from October 1, 2005.

3.  The evidence is in relative equipoise as to whether the Veteran's service-connected PTSD caused or contributed substantially or materially to his death.


CONCLUSION OF LAW

The criteria for DIC for service connected cause of death are met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for the cause of the Veteran's death is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was 
either the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The VA regulation pertaining to claims for service connection for the cause of death, 38 C.F.R. § 3.312, provides as follows:

 (a) General. The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 

(b) Principal cause of death. The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 

(c) Contributory cause of death. (1) Contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 

(2) Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability. In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions. 

(3) Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 

(4) There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131.  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2014).  If a chronic disorder, such as psychosis, is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The appellant contends that the Veteran's service-connected PTSD was a contributory cause of his death.  

The Veteran's death certificate indicates that his death was caused by chronic obstructive pulmonary disease due to or as a consequence of coronary artery disease, respiratory failure, and congestive heart failure.  

In support of her contentions, the appellant submitted a letter from Dr. F. dated August 2009 stating that PTSD was a contributing factor to the Veteran's death and it was not stated on the death certificate but indirectly it was a contributing factor.  Although Dr. F.'s opinion did not contain the level of specificity that would be required to grant service connection for cause of death, the Board found that the opinion was sufficient to warrant obtaining a medical opinion to aid the appellant in substantiating her claim.  Accordingly, the RO obtained two VA opinions to determine whether the Veteran's PTSD or cold injury residuals contributed to the Veteran's death.

First, in July 2010, a VA examiner reviewed the claims file and opined that there was no evidence to suggest that PTSD or any other psychiatric diagnosis played any role in the Veteran's death. Rather, the examiner pointed to the Veteran's other medical conditions, including cardiac problems and history of lung cancer.  The examiner stated that, while the Veteran was diagnosed with PTSD in the years prior to his death, there is absolutely no nexus or any other connection between the Veteran's history of PTSD and his demise.  The examiner added that the only obvious clinical indication of PTSD causing death would be someone who committed suicide as a consequence of his or her PTSD, and this is not the case for this particular veteran.  

In an August 2010 opinion, a VA examiner opined that the Veteran's service-connected cold injury residuals did not contribute to his death.  The examiner noted that the Veteran died in 2008 with an average life expectancy.  The examiner noted that the Veteran suffered cold injury in service over 50 years before he died.  The examiner then stated that it would not be expected that this Veteran's cold injury residuals in any way were a factor in contributing to his death.  The examiner also noted that the Veteran had a history of coronary artery disease and essential hypertension and observed that these are more likely causes of death than cold injury residuals.  The examiner further noted that there was not any significant functional impairment from the cold injury in any case and there is no medical rationale for how cold injury would cause death at this late stage in the process.

The appellant and her representative argued that the Veteran's death from lung cancer/heart disease was related to his service-connected PTSD.  Specifically, the Joint Motion noted an October 2010 statement from the appellant's representative wherein the representative argued, "[i]t is common knowledge that many posttraumatic stress disorders sufferers turn to alcohol, drugs, cigarettes and isolation as unhealthy coping skills.  All of the aforementioned are known contributors to cardio and/or respiratory diseases."  

The July 2010 VA opinion did not specifically address the appellant's contention that the Veteran's PTSD resulted in "alcohol, drugs, cigarettes and isolation as unhealthy coping skills" which thereby resulted in the Veteran's lung/heart problems.  Therefore, the December 2011 remand required the July 2010 VA examiner to opine as to whether the Veteran's PTSD symptomatology, namely "alcohol, drugs, cigarettes and isolation as unhealthy coping skills" resulted in the Veteran's lung/heart problems and, ultimately, his death.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).    

Thus, in February 2014, a new opinion was provided.  The examiner indicated that he reviewed the available records and provided an opinion as to whether it is at least as likely as not that the Veteran's PTSD symptomatology, namely, "alcohol, drugs, cigarettes and isolation as unhealthy coping skills" resulted in his lung and heart problems and, ultimately, his death.  The examiner opined that the condition is less likely than not proximately due to or the result of the Veteran's service-connected condition.  In providing his rationale, the examiner stated that the Veteran's death certificate indicates that the cause of death was caused by chronic obstructive pulmonary disease, coronary artery disease, respiratory failure, and congestive heart failure.  The examiner stated that a review "of the available medical and psychiatrical and psychological evidence provides no support for death being a secondary result of Posttraumatic Stress Disorder."  Thus, the examiner opined that the Veteran's death is "less likely than not proximately due to or a result of the Veteran's PTSD."  

In addition, the appellant and her representative submitted additional information and evidence received by the Board in April 2015 along with a waiver of RO consideration of the evidence.  Included with the additional argument and evidence was a private opinion dated January 2015 offered by Dr. K.D. in support of the appellant's contentions.  Dr. K.D. reviewed the Veteran's death certificate, relevant treatment records, reports of VA examinations and opinions, the July 2008 rating decision and the July 2014 Supplemental SOC.  Dr. K.D. offered the opinion that the Veteran's congestive heart failure and coronary atherosclerosis, "to a reasonable degree of medical probability," exceeding the 50 percent threshold, "was related to his post-traumatic stress disorder."  Thus, he opined that the Veteran's PTSD "materially and causally contributed to his coronary artery disease and heart failure.  Dr. K.D. cited to medical journals and articles that have associated PTSD with increased heart disease.  He went on to explain that the symptoms associated with PTSD "are major risk factors" for the development of coronary artery disease and atherosclerosis.  In addition, he stated that anxiety and depression represent increased risk for coronary heart disease and there is a "linear, continuous relationship between stress, anxiety, and the risk of subsequent cardiovascular events.  The physician went on to cite to several studies, medical textbooks, and other sources for information relating PTSD and its symptoms to cardiovascular problems.  In conclusion, Dr. K.D. stated that it is more likely than not that the Veteran's heart condition had, "as a major component of causation, the underlying PTSD."  He went on to state that there is objective evidence establishing this causative relationship with PTSD and the Veteran's heart condition.  Thus, he stated that the Veteran's PTSD and subsequent atherosclerotic heart disease "is in keeping with all current literature on the subject."  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached. The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Id.  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Board assigns no probative weight to the February 2014 VA opinion.  The examiner opined that the Veteran's cause of death was less likely than not proximately due to or the result of the Veteran's PTSD because the "available medical and psychiatrical and psychological evidence provides no support for death being a secondary result" of the Veteran's PTSD.  However, the Board finds that the February 2014 examiner did not provide a substantive analysis of the facts or the contentions argued by the appellant and her representative.  Specifically, the VA examiner, despite being asked to do so, did not provide an opinion as to whether the Veteran's coronary artery disease or congestive heart failure was caused or related to the Veteran's PTSD, to include the manifestations and symptoms caused by PTSD.  Instead, the VA examiner's opinion is conclusory in nature, and instead of addressing the theory of causation relating the Veteran's PTSD to his coronary artery disease or congestive heart failure, the February 2014 VA examiner appeared to focus on the medical treatment records and causes of death listed on the death certificate.  Thus, the Board finds that the February 2014 VA examiner did not provide a rational, relevant explanation for his assertion that the Veteran's PTSD was unrelated to his cause of death.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

By contrast, the Board finds the opinion provided by the private physician, Dr. K.D., was based on a thorough review of the record and pertinent evidence regarding the Veteran's cause of death as well as the appellant's assertions regarding the relation between the Veteran's PTSD and his coronary artery disease and congestive heart failure.  Dr. K.D. specifically linked the Veteran's PTSD to his coronary artery disease and congestive heart failure based on a review of the evidence and relevant medical textbooks, articles, and studies.  Finally, Dr. K.D. provided a thorough rationale regarding his opinion that the Veteran's PTSD related to his coronary artery disease and congestive heart disease.  It is clear that the examiner took into consideration all relevant factors in giving his opinion.  

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for the cause of the Veteran's death have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


